Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner acknowledges Applicant’s election which was made without traverse in the reply filed on 1/13/2022.
Response to Amendment
By way of the amendment filed 1/13/2022, claim 1, 4 and 9 are amended, claims 2-3 are cancelled, claims 5-8 and 10 are original. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al (US 2017/0056970 A1), Stuart (US 2020/0038952 A1), Gold et al (US 2018/0370213 A1), and further in view of Chapman (US 2002/0122839 A1).
Regarding claim 1, Chin teaches an additive manufacturing system for forming a component (101), the additive manufacturing system comprising: a build platform (110) configured to receive a particulate; a particulate dispenser (120) assembly configured to disperse or remove the particulate to or from the build platform [0044]; a plurality of head [0050] each comprising at least one binder jet [0142], the bind jets of the plurality of print heads configured to dispense at least one binder in varying densities onto the particulate in multiple locations to consolidate at least a portion of the particulate to form the component having a variable binder density throughout; a plurality of arms (150) extending at least partially across the build platform and configured to support the plurality of print heads; and at least one actuator assembly configured to rotate at least one of the plurality of print heads and the build platform about a rotation axis extending through the build platform and a move at least one of the plurality of print heads and the build platform in a build direction perpendicular to the build platform as part of a helical build process for the component [0175].
However, Chin does not explicitly disclose the rotation axis extending through a center of the build platform. Nonetheless, it is well known in the 3D printing art to have a rotation axis in the center of the build platform. Analogous binder jet art, Stuart, discloses an actuator assembly (36,38) configured to rotate build platform ([0053] first and second actuator move table 16) about a rotation axis (A1) extending through the build platform in build direction perpendicular to the build platform [0045]. Therefore, it would have been obvious to one 
Further analogous art, Gold, discloses a dispenser unit (280) equipped with a vacuum unit (290) and nozzle (660) that are attached on a recoater arm. Both Chin and Gold’s dispenser reads on bulk dispenser since both dispensers are capable of disposing the particulates in bulk ([0044] of Chin, [0036, 0039] of Gold). Gold further discloses the nozzle, vacuum, and dispenser are rotatable (can be moved in both the x, y and z direction [0094-0095]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a vacuum nozzle, as taught by Gold, into the particulate dispenser taught by Chin in order to remove the unfused portions of the remaining powder [0036, 0052]. 
Chin is silent to the nozzle and dispenser mounted at a plurality of hinge points but Chin discloses a plurality of arms ((150) see figure 1, therefore one of the arms can read on the second independent arm) . Analogous art, Chapman, teaches dispensers and vacuum, discloses the dispenser is connected through hinges so that when the dispenser is to be dipped, it is an upright position so as to accept the liquid photoformable composition [0051]. Therefore, one ordinary skill in the art would modify the apparatus taught by Chin to include the particulate dispenser coupled to the second arm at a hinge point, the bulk dispenser and the vacuum nozzle rotatable about the hinge point, as taught by Chapman, for the benefit of providing flexibility in the motion of the dispenser and vacuum nozzle. 
Regarding the functional language (e.g., configured to disperse or remove the particulate to or from the build platform, etc.), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 4, Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 5, Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
claim 6, Applicant is reminded that apparatus claims are not limited by the material worked upon or how the final product produced from the apparatus is used (e.g., casted metal part), as per MPEP §2115)
Regarding claims 7-8, Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 9, Chin is silent to the recoater blade but analogous art, Gold, teaches the additive manufacturing system includes a recoater blade [0008] which is attached to the arm (246) through actuators (730) [0052] that allow movement around the build platform. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing system taught by Chin to include a recoater blade which is attached to an arm, as taught by Gold, in order to allow the recoater blade to have a greater degree of movement around the build platform.
Regarding claim 10, Chin teaches the build platform (110) is circular, and wherein the additive manufacturing system further comprises a cylindrical wall (112) extending around the build platform to define a build container [0035] but does not explicitly disclose the rotation axis extending through a center of the build platform. However, it is well known in the 3D printing art to have a rotation axis in the center of the build platform. Analogous binder jet art, . 
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. Applicant argues the current prior arts on record fail to disclose a second arm independent from the first plurality of arms. Examiner disagrees. Chin depicts multiple arms in annotated figure 1. 

    PNG
    media_image1.png
    569
    695
    media_image1.png
    Greyscale


As for the claim limitation, “wherein the particulate dispenser is coupled to the second arm at a hinge point, the bulk dispenser and the vacuum nozzle is rotatable about the hinge point, Gold further discloses the nozzle, vacuum, and dispenser are rotatable (can be moved in both the x, y and z direction [0094-0095]) and Chapman, teaches dispensers and vacuum, discloses the dispenser is connected through hinges. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combination of Chin, Gold and Chapman teach/suggest Applicant’s claim limitation. Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As for Applicant’s argument, both Chin and Stuart fail to teach or suggest an actuator assembly configured to rotate the first plurality of arms, the second arm and the build platform, Examiner has considered the functional language. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in 
Applicant’s arguments with respect to Double Patenting have been fully considered and are persuasive.  The rejection has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/             Examiner, Art Unit 1754                                                                                                                                                                                           



/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743